Citation Nr: 0120534	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  94-41 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952, and had subsequent service in the Pennsylvania Army 
National Guard until February 1990.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The veteran provided testimony before RO personnel in April 
1994, a transcript of which is of record.

This matter was previously before the Board in November 1996 
and February 1999.  In November 1996, the Board remanded the 
case for additional development, to include a new VA 
audiological examination and to obtain verification of the 
veteran's reserve service.  Thereafter, in February 1999, the 
Board found that new and material evidence had not been 
presented to reopen the heart disorder claim, and that the 
schedular criteria for a compensable evaluation for bilateral 
defective hearing had not been met.

The veteran appealed the Board's February 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an April 2000 Order, the Court, pursuant to a 
Joint Motion for Remand, vacated the Board's decision, and 
remanded the case to comply with the veteran's outstanding 
request for a personal hearing before a Member of the Board.  

Correspondence was subsequently sent to the veteran in 
February 2001, requesting clarification regarding his 
personal hearing request.  The veteran responded that he 
wanted a personal hearing before a Member of the Board in 
Washington, D.C.  Such a hearing was scheduled for May 2001.  
However, the veteran subsequently informed the Board that he 
would be unable to attend this hearing due to ill health, and 
that he wanted his representative to handle the matter for 
him.  It is noted that the veteran's representative has 
submitted an informal hearing presentation on his behalf.  
When this case was previously before the Board, the heart 
disorder claim was construed as whether new and material 
evidence had been presented due to an unappealed September 
1952 rating decision which denied service connection for a 
heart disorder.  Moreover, at the time of the February 1999 
decision, the Board noted that it had considered the fact 
that the veteran was presenting a new theory for service 
connection, arguing, in part, that service connection was 
warranted for his heart disease on the basis that he 
sustained a heart attack during training exercises with the 
National Guard, and that different law and regulations were 
applicable to this aspect of the veteran's claim, but that 
the additional law and regulations did not create a new basis 
for entitlement to benefits, as through liberalization of the 
requirements for entitlement to the benefit sought.  Further, 
in determining that new and material evidence had not been 
presented, the Board, in essence, found that the veteran had 
a heart attack in September 1987.  Nevertheless, the Board 
found that he was not on a period of active duty for training 
when this occurred, and service connection could not be 
granted for a heart attack that occurred on inactive duty 
training pursuant to VAOPGCPREC 86-90 (July 18, 1990) and 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  However, 
during the pendency of this appeal, the law has changed 
regarding service connection for a heart attack suffered 
while on inactive duty for training.  The Veterans Benefits 
and Health Care Improvement Act of 2000 has amended the law 
to provide for service connection for veterans who suffer a 
stroke or heart attack while on inactive duty for training.  
Veterans Benefits and Health Care Improvement Act of 2000, § 
301, 114 Stat. 1822, 1852-53 (2000).

The Board finds that the Veterans Benefits and Health Care 
Improvement Act of 2000 is a liberalizing law which does 
create a new basis of entitlement to benefits in the instant 
case.  Accordingly, the reopening requirements of 38 U.S.C.A. 
§ 5108 do not apply as to this issue, and the heart disorder 
claim will be considered on a de novo basis.  See Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 1 F.3d 368 
(Fed. Cir. 1994).  

For the reasons stated below, the veteran's heart disorder 
claim is discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  All reasonable development necessary for the present 
disposition of the veteran's hearing loss claim has been 
completed.

2.  The results of a VA audiological evaluation conducted in 
April 1993 revealed Level I hearing for both ears.  A 
subsequent VA audiological evaluation conducted in April 1998 
revealed Level II hearing for the right ear, and Level I 
hearing for the left ear.  


CONCLUSION OF LAW

3.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, 4.86, Diagnostic 
Code 6100 (as in effect prior to and after June 10, 1999); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

On May 11, 1999, VA announced amendments to the criteria for 
evaluating disability from hearing loss.  64 Fed. Reg. 25202-
25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The 
amended criteria became effective on June 10, 1999.  Under 
the new criteria, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. 
§ 4.86).  Further, when the average puretone threshold is 30 
decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in a precedent 
opinion of the VA Office of the General Counsel, it was held 
that, when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).  Here, for the reasons 
stated below, the Board finds that the veteran is not 
entitled to a compensable rating for his bilateral hearing 
loss under the criteria that was in effect either before or 
as of June 10, 1999.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO accorded 
the veteran several examinations in relation to this claim, 
and he has not indicated that the disability has increased in 
severity since the last examination.  The RO also advised the 
veteran of the evidence necessary to substantiate his claim, 
including the applicable criteria for a higher disability 
rating.  Further, the veteran has not identified any 
pertinent evidence that is not of record.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.


Background.  Service connection was granted for bilateral 
hearing loss in May 1991.  A noncompensable rating was 
assigned, effective March 13, 1990.

By a January 1993 statement, the veteran requested an 
increase for his service-connected hearing loss.  He felt 
that his hearing loss had become worse since his award of 
compensation, and that an increase should be granted.  

In April 1993, the veteran underwent a VA audiological 
evaluation, which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
15
45
55
55
44
LEFT
15
15
60
60
65
50

Speech recognition scores were 94 percent for the right ear, 
and 96 percent for the left ear. 

At his April 1994 personal hearing, the veteran testified 
about his hearing problems.  For example, he testified that 
he wore hearing aids, but that he could not wear them all of 
the time because of fungus.  He also described earaches, 
which were more severe on the left side.  

The veteran underwent a new VA audiological evaluation in 
April 1998.  This evaluation revealed pure tone thresholds, 
in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
20
60
65
65
53
LEFT
15
20
60
60
60
50

Speech recognition scores were 88 percent for the right ear, 
and 94 percent for the left ear. 


Analysis.  As an initial matter, the Board notes that neither 
the April 1993 nor the April 1998 VA audiological evaluations 
shows that the four specified frequencies are all 55 decibels 
or more.  Further, neither of these audiological evaluations 
shows that the average puretone threshold is 30 decibels at 
1000 Hertz, and 70 decibels or more at 2000 Hertz.  Thus, 
Table VIa is not applicable in the instant case.  38 C.F.R. 
§ 4.86.

Using Table VI for evaluation of auditory acuity impairment 
at 38 C.F.R. § 4.85, the results of the April 1993 VA 
audiological evaluation represents Level I hearing for both 
ears.  This warrants a zero percent evaluation under Table 
VII using the criteria in effect both before and after June 
10, 1999.  

With regard to the April 1998 audiological evaluation, the 
Board notes that the results correspond to Level II hearing 
for the right ear, and Level I hearing for the left ear using 
Table VI.  This also corresponds to a zero percent evaluation 
under Table VII using the criteria in effect both before and 
after June 10, 1999.

For the reasons stated above, the Board finds that the 
evidence is not evenly balanced, and that the veteran does 
not meet or nearly approximate the criteria for a compensable 
rating for his bilateral hearing loss.  As such, the 
preponderance of the evidence is against his claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Duty, other than full-time duty, performed by a 
member of the National Guard of any State, is considered to 
be inactive duty training.  38 C.F.R. § 3.6(d)(4).  As noted 
above, the Veterans Benefits and Health Care Improvement Act 
of 2000 has amended the law to provide for service connection 
for veterans who suffer a stroke or heart attack while on 
inactive duty for training.

The veteran has contended that service connection is 
warranted for heart disease on the basis that he sustained a 
heart attack during training exercises with the National 
Guard in September 1987.  At his personal hearing, he 
testified that prior to the start of his weekend duty he 
called his Administrative Sergeant and asked for permission 
to be excused from duty due to the fact that he was not 
feeling well.  However, he was not granted permission to be 
excused and reported for duty as ordered.  During the weekend 
he experienced discomfort in his chest.  He further testified 
that he was administered a cardiogram by military personnel, 
and that the "assistant doctor" advised him to see his own 
doctor when he returned home from duty.  He returned home on 
Sunday and had planned to see his doctor on Monday, but he 
suffered a heart attack early the next morning before he was 
able to do so.

Private medical records from Mercy Hospital reflect that the 
veteran was admitted on Monday morning, September 14, 1987, 
after complaining of severe substernal chest pain with 
radiation to both shoulders down the left arm.  It was noted 
that the veteran had complained of increasing bouts of chest 
pain three to four days prior, including the Sunday before 
admission while engaging "in maneuvers" with his reserve 
unit.  By September 21, 1987, the veteran showed no signs of 
chest pain.  The final diagnosis was crescendo angina with 
inferolateral infarction.  In August 1988 he was diagnosed 
with coronary artery disease.  Records in July 1989 indicate 
that the veteran underwent coronary artery bypass surgery.

Pursuant to the Board's November 1996 remand, the RO sought 
information to determine the veteran's drilling status as of 
September 1987.  In an August 1998 response, the Pennsylvania 
Adjutant General's Office stated that there was no indication 
in the state file that the veteran was on orders during the 
September 1987 incident.  However, the evidence on file does 
show that the veteran underwent a quadrennial examination on 
September 12, 1987.  An October 9, 1989, Evaluation of 
Civilian Medical Records for Retention memorandum stated, in 
part, that the veteran had not attended a scheduled Unit 
Training Assembly with his assigned unit since September 
1987, and that his last participation in an Annual Training 
period was May 23 to June 6, 1987.  An October 24, 1989, 
Evaluation of Civilian Records for Retention memorandum 
indicated that the veteran "was void of active satisfactory 
participation" from June 1987 to October 1989.  A January 
1990 Army National Guard Retirement Points History Statement 
shows that the veteran received no points for ACDUTRA after 
June 30, 1987, but that he did receive 14 points for inactive 
duty training for the period from July 1, 1987, to June 30, 
1988.

Based upon the foregoing service records, the Board finds 
that the evidence does not support a finding that the veteran 
was on a period of ACDUTRA during September 1987.  However, 
it is not clear from these service records whether the 
veteran was on a period of inactive duty training.  The 
record reflects that he had some inactive duty training after 
June 30, 1987, as shown by the fact that he earned 14 points 
for such during the period from July 1, 1987, to June 30, 
1988.  Further, the veteran did undergo his quadrennial 
examination on September 12, 1987, which may or may not have 
been in conjunction with inactive duty training for that same 
weekend.  Since it is not clear whether or not the veteran 
was on a period of inactive duty training for the weekend 
preceding his admission to Mercy Hospital in September 1987, 
the Board is of the opinion that an additional attempt should 
be made to verify his military status in September 1987.

The veteran may also submit additional evidence to verify 
whether he was on inactive duty training in September 1987, 
to include any service records, pay records, and buddy 
statements to this effect.

As it has already been determined that a remand is necessary, 
the Board is of the opinion that the RO should address in the 
first instance whether any additional notification or 
development action is required under the VCAA regarding the 
issue on appeal.

The Board acknowledges that the veteran's current  heart 
disorder claim has been in adjudicative status for many 
years, and has already been remanded once in the past.  
Consequently, the Board wishes to assure the veteran that it 
would not be remanding the claim for this additional 
development unless it was essential for a full and fair 
adjudication of his claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should make another attempt to 
obtain from the appropriate service 
department office (National Personnel 
Records Center, Reserve and National 
Guard offices, etc.), the following: (1) 
verification of all of the veteran's 
periods of military service, with 
specific dates of all periods of active 
duty, ACDUTRA, and inactive duty training 
for 1987; and (2) complete copies of all 
service records from service in the Army 
National Guard for 1987, including any 
additional service medical records and 
pay records for this period, as well as 
any morning reports for September 1987.  
The RO should continue efforts to locate 
such records until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.

3.  The veteran should be requested to 
submit any additional evidence he may 
have regarding his purported National 
Guard service in September 1987, to 
include medical records, pay records, 
and/or buddy statements.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of whether it is as likely 
as not that the veteran was on inactive 
duty training for the weekend preceding 
his admission to Mercy Hospital in 
September 1987, as well as the change in 
law brought about by the Veterans 
Benefits and Health Care Improvement Act 
of 2000.
If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



